13‐1432‐cr 
      United States v. Lee 
       
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 27th day of February, two thousand 
      fourteen. 
                                        
      PRESENT:  RICHARD C. WESLEY  
                   CHRISTOPHER F. DRONEY, 
                                Circuit Judges, 
                   RONNIE ABRAMS, 
                                District Judge.* 
      ______________________ 
       
      UNITED STATES OF AMERICA,  
       
                                Appellee, 
                   ‐v.‐                                  No. 13‐1432‐cr 
       
      DWAYNE LEE, 
       
                                Defendant‐Appellant. 
      *
       The Honorable Ronnie Abrams, of the United States District Court for the Southern 
      District of New York, sitting by designation.

                                                 1
______________________  
 
FOR APPELLANT:          George E. Baird, Assistant Federal Public Defender 
                        (Molly Corbett, on the brief), for Lisa A. Peebles, Federal 
                        Public Defender for the Northern District of New York, 
                        Albany, NY. 
 
FOR APPELLEE:           Brenda K. Sannes, Assistant United States Attorney, for 
                        Richard S. Hartunian, United States Attorney for the 
                        Northern District of New York, Syracuse, NY.           
 
      Appeal from the United States District Court for the Northern District of 
New York (Frederick J. Scullin, Jr., Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Dwayne Lee appeals from a judgment of conviction entered following a 

guilty plea in the United States District Court for the Northern District of New 

York (Frederick J. Scullin, Jr., Judge).  On August 20, 2012, prior to Lee’s guilty 

plea, the district court entered a Memorandum‐Decision and Order denying 

Lee’s motion to suppress the physical evidence obtained at his December 1, 2010 

arrest.  In his guilty plea, Lee reserved the right to appeal the district court’s 

suppression ruling.  We assume the parties’ familiarity with the underlying facts, 

procedural history, and issues for review. 




                                           2
      We review the district court’s legal conclusions de novo and factual 

findings for clear error, viewing the evidence in the light most favorable to the 

government.  See United States v. Getto, 729 F.3d 221, 227 (2d Cir. 2013).  We 

“grant particularly strong deference to” the district court’s factual findings 

“premised upon credibility determinations.”  United States v. Mendez, 315 F.3d 

132, 135 (2d Cir. 2002).  

      First, contrary to Lee’s contention, the district court correctly concluded 

that the confidential informant’s detailed tip, which the officers were able to 

corroborate in multiple respects, had sufficient indicia of reliability to provide 

the officers with reasonable suspicion to stop the pickup truck within which Lee 

was a passenger.  See United States v. Elmore, 482 F.3d 172, 179 (2d Cir. 2007).       

      Second, because the officers had reasonable suspicion to believe that Lee 

was armed, their decision to pull him from the truck, handcuff him, and then 

frisk him was reasonable under the Fourth Amendment.  See United States v. 

Garcia, 339 F.3d 116, 119 (2d Cir. 2003). 

      Lastly, the district court’s decision to credit Detective Wood’s suppression 

hearing testimony over his testimony at Lee’s prior parole hearing did not 

constitute clear error.  The district court, which did recognize Wood’s prior 



                                             3
inconsistent statement, based its decision on the fact that Detective Slingerland, 

whose credibility the district court found no reason to question, corroborated the 

relevant aspects of Wood’s testimony.  The record admits of no clear error here.  

      We have considered Lee’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            4